Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations as presented in the independent claims and it’s each dependent claim, specifically wherein each input stage further comprises a plurality of splitters, wherein each splitter is connected to an RF input terminal for coupling a corresponding input RF signal to at least one u x v input switch matrix, and a plurality of combiners coupled between the plurality of r x s output switch matrices and a plurality of RF output terminals, wherein at least one combiner is configured to couple different r x s output switch matrices to one of the plurality of RF output terminals, and wherein each RF output terminal is configured to provide an output RF signal; and wherein at least one of the plurality of u x v input switch matrices, at least one of the plurality of p x q intermediate switch matrices, and at least one of the plurality of r x s output switch matrices are redundant as detailed in the independent claims for such limitations.
The closest prior art found by the Examiner is the previously cited references namely, (US 7,555,309 B2) and (US 2009/0010408 A1).
However, the references alone and in combination do not teach or suggest a radio frequency router the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472